Citation Nr: 0613156	
Decision Date: 05/05/06    Archive Date: 05/15/06

DOCKET NO.  04-39 315	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina



THE ISSUE

Entitlement to an initial evaluation in excess of 10 percent 
for residuals of a left shoulder injury (minor).  



ATTORNEY FOR THE BOARD

Patricia A. Talpins, Associate Counsel 




INTRODUCTION

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a February 2004 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Winston-Salem, North Carolina in which the RO granted 
service connection for residuals of a left shoulder injury 
and assigned a 10 percent evaluation effective June 25, 2003.  
The appellant, who had active service from June 1978 through 
June 1981, and service with the United States Army Reserves 
from June 1981 through June 2000, appealed that decision to 
the BVA. Thereafter, the RO referred the case to the Board 
for appellate review.    
 
The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required on his part.


REMAND

A preliminary review of the record with regard to the 
appellant's claim of entitlement to an initial rating in 
excess of 10 percent for residuals of a left shoulder injury 
discloses a need for further development prior to final 
appellate review.  

In this regard, the appellant's service medical records 
reflect that he was seen for shoulder pain of one day's 
duration after he injured his shoulder in a football game in 
September 1979.  No open laceration, deformity or pain 
preventing normal range of motion was found at that time. See 
September 1979 service medical record.  In October 1979, the 
appellant was seen for shoulder pain of two weeks duration, 
in which he was diagnosed with muscle pain and prescribed an 
analgesic bath. See October 1979 service medical record.  A 
November 1983 X-ray indicated that the appellant had a 
possible defect of the left clavicle medially and suggested 
that another x-ray of the left clavicle be taken.  However, 
the Board observes that no additional X-rays are contained in 
the service file.  Lastly, an October 1991 reserve 
examination indicated that the appellant experienced 
stiffness and pain on motion of the left shoulder 
intermittently.  See October 1991 Report of Medical 
Examination.    

The appellant submitted his claim of entitlement to service 
connection in June 2003.  He was afforded a VA examination in 
January 2004, during which his left shoulder (minor) was 
noted to have normal forward elevation, abduction to 160 
degrees, internal rotation to 90 degrees and external 
rotation to 70 degrees.  See January 2004 examination report, 
p. 2.  Although the RO requested that the examiner provide 
measurements of both active and passive range of motion, the 
report does not specify whether the appellant's active and 
passive motion measurements were the same, or whether the 
examiner failed to report measurements for both ranges.  In 
regards to painful motion, the examiner indicated only that 
the appellant experienced "pain with all these movements" 
and did not reference specific points as to when pain began 
or ended. Id., pgs. 2-3.  While the examiner reported that 
the appellant did not experience additional limitation of 
function as a result of fatigue, weakness or lack of 
endurance, the examiner did not opine as to whether the 
appellant experienced additional limited function as a result 
of pain. Id., p. 3.  An X-ray taken at the time of the 
examination revealed degenerative changes of the left 
shoulder and a bony spur of the inferior medial aspect of the 
head of the humerus. See January 2004 X-ray report.  
Thereafter, the appellant was diagnosed with an injury to the 
left shoulder with residuals; and the examiner opined that 
the appellant's left shoulder pain was as likely as not to 
have had its beginnings with an injury in service. January 
2004 examination report, p. 4.   

The RO granted service connection for the appellant's left 
shoulder disorder on the basis of the appellant's service 
medical records, January 2004 examination report, and private 
medical records that indicated the appellant's left shoulder 
spurring might be related to a prior traumatic derangement. 
See July 2003 private medical records.  The RO indicated that 
the appellant's shoulder disability evaluation would normally 
be noncompensable under the rating criteria for shoulder 
limitation of motion. See 38 C.F.R. § 4.71a, Diagnostic Code 
5201.  However, based upon the January 2004 VA examiner's 
finding that the appellant experienced painful motion, the RO 
granted a 10 percent evaluation analogous to the schedular 
criteria for impairment of the clavicle or scapula. See 
38 C.F.R. § 4.71a, Diagnostic Code 5203; DeLuca v. Brown, 8 
Vet. App. 202 (1995).
 
After issuance of the rating decision, the appellant asserted 
entitlement to an increased evaluation on the basis that he 
experiences loose movement, weakness,  lack of endurance and 
audible "cracking of the bones" of the left shoulder. See 
July 2004 Notice of Disagreement.  He indicated that his left 
shoulder disability causes difficulty with some day-to-day 
activities required for his employment. Id.  In addition, he 
disagreed with the VA examiner's findings as to limitation of 
motion.  He reported that he experiences limitation of motion 
to the shoulder level because of excruciating shoulder pain. 
See November 2004 VA Form 9 statement.  He also asserted that 
he experiences instability during sudden changes of left arm 
movement; and weakness with lack of endurance with daily 
activities. Id. 

In light of the appellant's assertions that he experiences 
additional limitation of motion because of pain, and the VA 
examiner's lack of specific findings as to when the appellant 
begins to experience pain with all ranges of motion, the 
Board is of the opinion that a remand is necessary for 
reexamination.  In addition, a remand will allow the RO the 
opportunity to provide the appellant with appropriate VCAA 
notice regarding the merits of his claim. Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  Thus, this case is being 
returned to the RO via the AMC in Washington, D.C., and the 
VA will notify the appellant if further action on his part is 
required.  

Accordingly, the case is REMANDED for the following action:

1.  The RO should ensure that the 
appellant has been provided notice 
consistent with the requirements of 
38 U.S.C.A. § 5103(a), 38 C.F.R. 
§ 3.159(b)(1) and Dingess/Hartman v. 
Nicholson, supra, in regards to his 
claim of entitlement to an initial 
evaluation in excess of 10 percent for 
residuals of a left shoulder injury.    

2.  The veteran should be afforded a VA 
orthopedic examination to assess the 
severity of the veteran's service-
connected left shoulder disability.  The 
examiner should be asked to comment on 
the appellant's active and passive ranges 
of motion of the left shoulder, including 
a determination as to what point the 
appellant begins to experience (active 
and passive) painful motion of the left 
shoulder and where painful motion ends.  
The examiner should be requested to opine 
as to whether the appellant experiences 
additional functional loss as a result of 
painful left shoulder motion; and whether 
there is objective evidence of crepitus, 
instability, weakness or lack of 
endurance of the left shoulder.  The 
examiner should indicate whether the 
veteran has symptoms analogous to 
dislocation of the clavicle or scapula.  
The examiner should provide an opinion as 
to whether it is more or less likely than 
not that degenerative changes of the 
appellant's left shoulder, reflected in 
the January 2004 X-ray, are related to 
any incident or injury in service.  A 
clear rationale for all opinions would be 
helpful and a discussion of the facts and 
medical principles involved would be of 
considerable assistance to the Board. The 
appellant's claims file must be made 
available to the examiner; and the 
examiner should note review of the claims 
file in the examination report.  

When the development requested has been completed, the case 
should again be reviewed by the RO on the basis of the 
additional evidence.  If the benefit sought is not granted, 
the appellant should be furnished with a Supplemental 
Statement of the Case and be afforded a reasonable 
opportunity to respond before the record is returned to the 
Board for further review.

The purpose of this REMAND is to obtain additional 
development, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time.  The appellant is free to submit any additional 
evidence and/or argument he desires to have considered in 
connection with his current appeal.  Kutscherousky v. West, 
12 Vet. App. 369 (1999).  No action is required unless the 
appellant is notified.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 
action must be handled in an expeditious manner.  38 U.S.C. 
A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).





